Citation Nr: 1520578	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  09-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In September 2012, the Board remanded the appeal for further development.  The case has since returned to the Board.  

The Virtual VA and Veterans Benefits Management System (VBMS) folders have been reviewed.  


FINDING OF FACT

The Veteran's use of intravenous (IV) drugs during service is willful misconduct; however, there are additional in-service risk factors that do not constitute misconduct, and which medical evidence relates to the current diagnosis of hepatitis C.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, hepatitis C was incurred during active service.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.1(m), 3.102, 3.301, 3.303 (2014).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Analysis

In February 2009, the RO denied service connection for hepatitis C.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).  

The Veteran asserts that his hepatitis is related to his service in Vietnam.  Evidence of record show that the Veteran was diagnosed with hepatitis C in December 2008.  In a January 2009 VA GI consult, the Veteran's risk factors were noted as a history of IV drug use and a history of high risk sex.  In an April 2009 statement, he reported that while in Vietnam, he had sexual activity with women, shared shaving razors and cigarettes with fellow soldiers, and did IV drugs on different occasions with a medic in his division.  In his July 2009 Form 9, he again stated that he shared razors and did IV drugs.  

In its prior remand, the Board noted that certain of the behaviors as described by the Veteran were known risk factors for contracting hepatitis C.  It was further noted that there was no reason to find these allegations incredible.  

The Veteran underwent a VA examination in October 2012.  The Veteran reported risk factors during Vietnam service, to include IV drug use, sex with prostitutes, and exposure to blood of fellow soldiers.  The examiner provided a positive nexus opinion as follows:

After careful review of medical records, C-file, and CPRS, as well as note from 2008, Veteran's risk factors for hepatitis C occurred while in military service, the Veteran engaged in IV drug abuse, had high risk sexual behavior, and exposure to the blood of fellow troops that got injured.  The Veteran has been in monogamous relationship since 1971 and has no other history that would indicate that he could have become infected after his military service.  The Veteran's hepatitis C is at least as likely as not incurred by his high risk behavior while serving in [the] Republic of Vietnam [on] active duty.  

On review, the examiner appears to relate the Veteran's hepatitis C to 3 risk factors from service - IV drug use, high risk sex, and exposure to blood.  The Board notes that a Veteran may not be service connected for a disorder resulting from his own willful misconduct, including the abuse of drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.  

While the Veteran's use of IV drugs during service is clearly misconduct and would not serve as a basis for granting service connection, the Board finds that the Veteran's high risk sexual activity during active service did not constitute willful misconduct.  The Veteran also reported an additional risk factor of exposure to blood from wounded soldiers and sharing razors.  Thus, there are documented risk factors during service that do not constitute willful misconduct, which the examiner has related to the current diagnosis.

In the April 2015 post-remand brief, the representative argued that the examiner was unable to state that the condition was solely caused by the in-service IV drug use and listed other factors that may have caused the hepatitis C.  The representative requested that reasonable doubt be resolved in the Veteran's favor.  

In this case, the cause of the Veteran's current hepatitis C may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for hepatitis C is warranted.  See 38 C.F.R. § 3.102 (2008).

ORDER

Service connection for hepatitis C is granted.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


